Citation Nr: 1414584	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-22 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at the Montgomery RO.  A transcript of that proceeding is associated with the Veteran's claims file.

In the May 2010 Board Remand, the Board took jurisdiction of the issue of entitlement to a TDIU and remanded both the PTSD and TDIU issues for further development.  As will be discussed in greater detail below, the Board is satisfied that there has been substantial compliance with the May 2010 remand instructions with regard to the PTSD issue.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2011 rating decision, the Appeals Management Center (AMC) assigned a 50 percent disability rating to PTSD, effective December 14, 2006.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.



FINDING OF FACT

Throughout the entire appeal period, the Veteran's PTSD is manifested by anxious mood, sleep impairment, panic attacks, mild memory impairment and some decreased social functioning, but not manifested by occupational and social impairment in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1) , 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through notice letters dated March 2007 and June 2008.  Those notice letters explained the type of evidence necessary for the Veteran to substantiate his claim for an increased rating of his service-connected PTSD.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Upon remand, all outstanding private treatment records were obtained as required by the May 2010 remand instructions.  In a June 2011 submission, the Veteran indicated that he had no further information or evidence to submit in support of his appeal.  

The Veteran has been afforded two VA examinations for his PTSD on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds these examinations are adequate for the purposes of the evaluating the Veteran's PTSD, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, a review of the September 2010 VA examination report reveals substantial compliance with the Board's May 2010 Remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Criteria & Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently evaluated as 50 percent disabling throughout the appeal period, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turing to the evidence of record, in May 2007, the Veteran was afforded a VA examination to determine the symptomatology of his PTSD.  The Veteran explained to the examiner that he did not have any friends but he maintained a good relationship with both of his children.  The Veteran also explained that he attends church and likes to go fishing.

Upon examination, the examiner stated that the Veteran was appropriately dressed in casual attire.  The Veteran was noted as being restless and hyperactive.  The Veteran's affect was normal and his mood was anxious.  The Veteran was intact to time, person, and place.  The examiner noted that the Veteran rambled and went onto tangents.  The examiner noted no persistent delusions, but stated that the Veteran was persecutory and paranoid.  A sleep impairment was noted.  The Veteran sleeps for a few hours and awakes in the early morning hours.  The Veteran experiences regular nightmares.

Ritualistic behavior was also noted.  The Veteran walks around the house in a circle and does not settle down.  No panic attacks were noted, nor were homicidal or suicidal thoughts.  The Veteran was noted as having mildly impaired recent memory.  He had trouble recalling details from the recent and the past.

With regard to his occupational history, the Veteran explained having difficulties with his supervisors and customers.  This caused the Veteran to retire early.

The examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms.  Also, the examiner concluded that there were no deficiencies of judgment, thinking, family relations, work, mood or school due to PTSD.  The examiner did conclude that there was reduced productivity and reliability due to PTSD in the form of having to quit his job because he could not handle his irritation, depression, distancing himself from others, the need to stay busy to keep his mind off negative topics, alcohol use to help him sleep, and decreased concentration.  The examiner assigned the Veteran a GAF score of 55 indicative of moderate symptoms.  

The Veteran submitted a statement from a friend, J.M., who described the Veteran's behavior.  See March 2007 Letter of J.M.  J.M. stated that she met the Veteran through a bereavement group at their church.  She observed that the Veteran displays low self-esteem and jumps from one subject to another and avoids confrontation.

The Veteran himself submitted a letter in March 2007.  In that letter, the Veteran noted that he was having difficulty sleeping due to stress.  He also stated that his anxiety level is so elevated that he was unable to continue working.  The Veteran further explained that he experiences much anger.  He noted that he does confide in J.M. and another friend, J.T.

In a May 2007 statement, the Veteran's doctor, Dr. Solomon, noted that he had treated the Veteran for PTSD and prescribed certain medicine in the course of that treatment.  Dr. Solomon did not comment on any symptomatology associated with the Veteran's PTSD.

In August 2009, the Veteran testified of the troubles that he began experiencing at his work.  He reported having difficulties with his boss.  The Veteran also noted that he moved out of his house because he clashed with a neighbor, with whom he constantly fought.  After moving, the Veteran explained that he began attending a grief counseling group because of the death of his wife.  The Veteran recounted that he used to sleep on his hands because he feared he would strike someone if he was startled while sleeping.  He explained that he still has bad reflexes when he is startled.  The Veteran reported that on a typical day he tries to keep busy around the house.  He explained that he will often feel lonely at a point and begin consuming alcohol.  The Veteran also explained that he maintains a good relationship with his two adult children.  He also stated that he met a friend through group counseling.  The Veteran testified that he will have lunch or dinner with this friend.

Treatment notes obtained from Dr. Solomon show a diagnosis of PTSD.  See June 2010 Treatment Record of Dr. Solomon.  Those records document the prescription of various medications for the Veteran's PTSD.  However, those records do not document the symptomatology associated with the Veteran's PTSD.

The Veteran underwent another VA examination in September 2010.  There, the Veteran explained that his relationship with his daughter was strong and that he will travel to Seattle to be with his daughter and her family on holidays.  The Veteran's relationship with his son was not as close.  He also noted that he communicates via telephone with his two sisters in Tennessee.

The Veteran also told the examiner about the woman he met during group therapy and he is continuing to attend church with her and he has dinner with her.  He reports being uncomfortable around the woman's son-in-law, but is fine with her children otherwise.  The Veteran reported a desire to do little.  He enjoys doing nothing.  He will cut the grass and sit in his chair all day long.

The examiner noted moderately severe impairment in psychosocial functioning.  The Veteran reported drinking three glasses of whiskey each night along with five beers nightly.  

The Veteran appeared neatly groomed and casually dressed.  He was cooperative and friendly towards the examiner.  The Veteran displayed an anxious laughter during the examination and his mood was anxious.  He was intact to place, but was not able to identify the date of the examination correctly.  Instead, the Veteran was off as to the date of the examination by one day. 

The examiner noted that the Veteran rambled.  No delusions, hallucinations, or impairment of thought was noted.  A sleep impairment was again noted.  The Veteran reported waking up around 2 a.m. and being unable to fall back asleep.  

The Veteran was noted as having anxiety when he is invited to events involving large groups of people.  

The examiner concluded that there was not total occupational and social impairment due to PTSD signs and symptoms.  Also, the examiner concluded that there were no deficiencies of judgment, thinking, family relations, work, mood or school due to PTSD.  The examiner did conclude that there was reduced productivity and reliability due to PTSD.  The examiner discussed the problems the Veteran encountered at his last job and also that the Veteran avoids places other than his church.  The examiner stated that the Veteran could probably work in a place with little supervision and no public contact.  A GAF score of 51 was assigned.  

In considering the overall evidence of record during the appeal period, the exhibited psychiatric symptoms do not result in occupational and social impairment sufficient to support an evaluation in excess of 50 percent at any point during the appeal period.  No suicidal or homicidal ideations are noted within the claims file.  The Veteran's speech is not illogical, obscure or irrelevant.  Appropriate dress and hygiene was noted at both of the Veteran's VA examinations.  

The record also evidences the Veteran's ability to maintain and establish effective relationships.  The Veteran was noted as meeting a friend at a group therapy session for grief.  The Veteran reports having dinner with this person and spending time with her and her family.  Further, the Veteran continues to have an effective relationship with his daughter, even traveling to Seattle to spend holidays with her and her family.  Further, the Veteran still attends church on a regular basis.  The evidence of record does not indicate an inability of the Veteran to establish and maintain personal relationships.

The record also shows that the Veteran suffers from depressed mood, but that mood does not appear to affect his ability to function independently, effectively or appropriately.  The Veteran still functions in society.  He attends church and maintains personal relationships as detailed hereinabove.

Further, difficulties at the Veteran's work, while he was employed, were noted.  As discussed above, the Veteran had run-ins with his supervisor and had difficulty interacting with customers while he was employed.  The Board acknowledges that the Veteran's PTSD has caused occupational impairment.  However, as discussed above, the criteria for a 70 percent rating under the relevant diagnostic code requires deficiencies in most areas, including work, school, family relations, judgment, thinking or mood.  Despite having deficiencies in work, the Veteran has maintained personal and familial relationships.  Further, the Veteran is able to continue his group therapy sessions as well as attend church services.  The Veteran's symptomatology displayed during the appeal period more closely approximate those associated with the 50 percent rating for PTSD under the applicable diagnostic code.  Finally, the two GAF scores assigned to the Veteran during his VA examinations only reflect moderate symptoms with regard to his PTSD.  See DSM-IV.

The Veteran's PTSD symptomatology most closely approximates the criteria for a 50 percent rating throughout the appeal period.  The Veteran has a sleep disturbance.  He is unable to continue sleeping after he wakes up in the early morning hours.  He also has some difficulty maintaining a relationship with his son.  But, he continues to have a strong relationship with his daughter and the woman from his group counseling sessions.  As noted at the September 2010 VA examination, the Veteran suffers from panic attacks.  Finally, the Veteran experiences mild memory loss, as discussed at both of his VA examinations.  Thus, in this instance, the Veteran's symptomatology most closely approximates that under the 50 percent rating criteria for PTSD.

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's PTSD is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 50 percent evaluation.  Therefore, an evaluation in excess of 50 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

As discussed in the Board's May 2010 Remand, the issue of entitlement to a TDIU has been raised by the record.  On Remand, the Board instructed that a medical opinion was to be sought detailing the effects of the Veteran's service connected disabilities on his ability to secure and maintain substantially gainful employment.

Service connection is in effect for PTSD, rated 50 percent disabling; residuals of a shrapnel wound to the right leg, rated 10 percent disabling; peripheral neuropathy of the right leg, rated 10 percent disabling; and, right leg scar, rated 10 percent disabling.  The Veteran's combined rating is 60 percent.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are not met.

VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In March 2007, the Veteran submitted a statement in which he explained that he quit his job due to his emotional and mental state.  In another March 2007 submission, the Veteran explained that he was unable to deal with his supervisor and peers, which caused him to quit his job.

At his August 2009 hearing before the undersigned, the Veteran testified that he took an early retirement from his job at a telephone company after 35 years there.  Hearing Transcript at pg. 8.  The Veteran explained that he was no longer able to deal with customers.  Id.  There, the Veteran also discussed having problems with his supervisor.  Id. at pg. 4.

The Veteran was afforded a VA examination in September 2010.  There, the examiner opined that the Veteran's service-connected right leg disabilities and residuals may affect heavy physical labor, but should not interfere with light physical or sedentary work.  With regard to the Veteran's service-connected PTSD, the examiner opined that the Veteran is not fully unemployable.  But, the examiner explained that "because of avoidant and hyperarousal symptoms he would be unlikely to function effectively in an occupation and setting that involved much interaction with other people."  To that end, given the Veteran's history of clashing with his supervisors, the examiner concluded that "he would do best in a setting in which he could work alone with minimal supervision."  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a) (2012).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

Before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment, or an inability to secure or follow a substantially gainful occupation by reason of service-connected disability. 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

As there is plausible evidence that the Veteran's service connected disabilities cause unemployability, the Veteran's claim must be submitted to VA's Director, Compensation and Pensions Service for extraschedular consideration per § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's TDIU claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 4.16(b).

2. If the benefit sought on appeal is not granted, the Veteran shall be issued a Supplemental Statement of the Case, which shall include all pertinent laws and regulations.  The Veteran must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


